Citation Nr: 1217846	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for major depressive disorder, to include as secondary to service-connected the Veteran's service-connected disabilities) and, if so, whether service connection is warranted.

(The issue of whether severance of entitlement to service connection for diabetes mellitus, type II, was proper will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1979, and from July 1982 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board considers the Veteran's claim for service connection for major depressive disorder as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  In an unappealed decision issued in May 1992, the RO in Denver, Colorado denied the Veteran's claim of entitlement to service connection for major depression.

2.  Evidence added to the record since the final May 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for major depressive disorder.

3.  Service connection is in effect for chronic obstructive pulmonary disease, tinnitus, postoperative bilateral carpal tunnel syndrome, degenerative changes of the thoracic spine, chronic non-ulcer dyspepsia, and chronic pansinusitis.

4.  Resolving reasonable doubt in favor of the Veteran, major depressive disorder is etiologically related to the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied the Veteran's claim of entitlement to service connection for major depression is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for major depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Major depressive disorder resulted from the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decisions to reopen and grant the Veteran's claim of entitlement to service connection for major depressive disorder are completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Contentions and Principles Relating to Service Connection, to Include Secondary Service Connection

In his October 2007 claim and other documents of record, the Veteran contends that his current major depressive disorder is secondary to his service-connected disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



New and Material Evidence

The Veteran's claim for service connection for major depression was originally denied in a May 1992 rating decision in which the RO found that neither major depression nor any other psychiatric disorder was shown by the evidence of record.  At the time of such decision, the RO considered the Veteran's service treatment records.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In May 1992, the Veteran was advised of the decision and his appellate rights.  Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties).  No further communication regarding his claim of entitlement to service connection for major depressive disorder was received until October 2007, when VA received his application to reopen his claim.  Therefore, the May 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for major depression was received prior to the expiration of the appeal period stemming from the May 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for major depressive disorder in October 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 1992 rating decision, additional evidence consisting of VA treatment records, a March 2009 VA compensation and pension (C&P) examination, and the Veteran's statements has been received.  The newly received records include multiple diagnoses of major depressive disorder by VA clinicians.  The newly received records also include the Veteran's contention, dated October 2007, that his service-connected disabilities have brought on his depression and contribute to the severity thereof.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has major depressive disorder.  Additionally, the Veteran has offered competent written testimony, which is presumed credible for the purposes of evaluating his application to reopen his claim, that his service-connected disabilities have brought on his depression.  Furthermore, in March 2009, the VA examiner noted that the Veteran attributed his depression to his emphysema, allergies, and back, hip, knee, and stomach problems, and the examiner commented that "I do not know any way of apportioning the depression among different etiologies without resorting to speculation."  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for major depressive disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for major depressive disorder is reopened.

Service Connection

Review of the Veteran's service treatment records shows no complaints, diagnosis, or treatment for depression or any depressive disorder.  The Veteran did report experiencing nightmares in December 1971; the in-service clinician noted that the Veteran had no history of emotional conflict at that time.  The Veteran denied experiencing depression or excessive worry in Reports of Medical History dated June 1968, April 1979, March 1982, March 1987, and March 1989.  In Reports of Medical Examination dated June 1968, October 1971, May 1975, April 1979, March 1982, December 1986, and March 1989, clinicians found that the Veteran was psychiatrically normal on clinical evaluation.

After service, VA clinicians diagnosed the Veteran with major depressive disorder on multiple occasions from March 2007 through June 2010.

In March 2009, VA provided the Veteran with a C&P examination of his mental status.  The VA examiner noted that the Veteran attributed his depression to his emphysema, allergies, and back, hip, knee, and stomach problems.  The Board notes that service connection is in effect for chronic obstructive pulmonary disease, tinnitus, postoperative bilateral carpal tunnel syndrome, degenerative changes of the thoracic spine, chronic non-ulcer dyspepsia, and chronic pansinusitis.  Significantly, the VA examiner found that the Veteran was fully cooperative and "gave no reason to doubt the information he provided."   The examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS), and commented that "I do think at least some of his depression is related to his emphysema in particular....I do not know any way of apportioning the depression among different etiologies without resorting to speculation."

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  Although Mittleider involved a claim for an increased rating rather than a claim for service connection, the Board finds that it applies here because, as there, the medical professional in this case found that he could not separate the effects of the Veteran's service-connected and non-service-connected disorders-in this case, on the Veteran's depressive disorder NOS.  Therefore, the Board resolves this reasonable doubt in favor of the Veteran.  38 C.F.R. § 3.102.

Furthermore, as the Veteran correctly explained in his May 2010 substantive appeal, his service-connected chronic obstructive pulmonary disorder includes emphysema.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1298 (30th ed. 2003).

In addition to the foregoing, the Board notes that the Veteran asserted in his July 2008 notice of disagreement that his treating VA psychiatrist stated at his July 25, 2008 appointment that his service-connected chronic obstructive pulmonary disorder was a major contributing cause of his depression.  The Veteran is competent to report what he was told by a treating clinician.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, review of the Veteran's VA treatment records includes corroborating evidence of the Veteran's assertion-specifically, a mental health treatment note from that date on which the Veteran's treating VA physician diagnosed him with major depressive disorder and noted that he continued to encourage the use of alternative coping strategies especially with his grieving over having chronic medical illnesses.  Therefore, the Board finds that the Veteran's assertion of this etiological nexus opinion is credible.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

Attributing the benefit of the doubt to the Veteran, and in the absence of any adequate medical opinion to the contrary, the Board finds that his major depressive disorder warrants service connection as secondary to his service-connected disabilities.  38 C.F.R. § 3.310.  Accordingly, service connection for the Veteran's major depressive disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for major depressive disorder is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


